                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          OCALA DIVISION


UNITED STATES OF AMERICA,

      Plaintiff,

v.                                              Case No. 5:03-cr-73-Oc-32PRL

GREGORY MCKINNIES,

      Defendant.



                                  ORDER

      This case is before the Court on Defendant Gregory McKinnies’s

Unopposed Motion for Sentence Reduction under the First Step Act of 2018.

(Doc. 695). Section 404 of the First Step Act, Pub. L. No. 115-391, made

retroactive the reduction in statutory penalties that were modified by the Fair

Sentencing Act of 2010, Pub. L. No. 111-220, 124 Sta. 2372 (2010). According to

the First Step Act, a court may “impose a reduced sentence as if [the Fair

Sentencing Act of 2010] were in effect at the time the covered offense was

committed.” First Step Act of 2018, Pub. L. No. 115-391, § 404(b) (2018).

      In May 2005, this Court sentenced Mr. McKinnies to 360 months’

imprisonment followed by 5 years of supervised release. (Doc. 353). Under the

First Step Act, Mr. McKinnies’s amended guideline range is 262 to 327 months
to be followed by a minimum of 4 years of supervised release. (Doc. 676). The

United States and Mr. McKinnies agree that a new sentence imposed at the low

end of the amended guidelines range is appropriate. (Doc. 695).

        Accordingly, it is hereby

        ORDERED:

        Defendant Gregory McKinnies’s term of imprisonment is reduced to 262

months or time served, whichever is greater. USSG § 1B1.10(b)(2)(C).

Further, Defendant’s term of supervised release is reduced to four years. All

other terms and conditions of the Defendant’s Judgment, (Doc. 353), remain in

full force and effect.

        DONE AND ORDERED in Jacksonville, Florida this 6th day of June,

2019.




                                               TIMOTHY J. CORRIGAN
                                               United States District Judge

jb
Copies:

Counsel of record
United States Marshals Service
United States Probation Office
Bureau of Prisons
Defendant




                                      2
